Citation Nr: 0912125	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
March 18, 2008.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD after March 18, 2008.

3.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge in May 2007.

The Veteran's case was previously before the Board in 
September 2007.  At that time the Veteran was seeking a 
disability evaluation in excess of 30 percent for his PTSD.  
On remand, the Appeals Management Center (AMC) issued a 
rating decision in April 2008 that granted a 50 percent 
evaluation for PTSD, effective from March 18, 2008.  

Because the Veteran's claim is pending from September 2004, 
the 50 percent evaluation represents a staged rating.  As the 
Veteran was seeking a disability evaluation in excess of 30 
percent, prior to the effective date of March 18, 2008, for 
the 50 percent evaluation, that issue remains on appeal.  The 
Veteran is also presumed to be seeking the highest possible 
evaluation after March 18, 2008, to include an extraschedular 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
change in the characterization of the issues on appeal is 
noted.

The Veteran was issued a supplemental statement of the case 
(SSOC) in May 2008.  According to the VA Form 8, 
Certification of Appeal, associated with the claims folder, 
his case was certified on appeal to the Board by the Appeals 
Management Center (AMC) in July 2008.  

The Veteran submitted a statement in response to the SSOC 
that was received at the Columbia RO in June 2008.  The 
Veteran provided argument for a higher rating for his 
service-connected PTSD.  The statement was later forwarded to 
the Board where it was received in October 2008 and later 
associated with the claims folder.  The Veteran's statement 
in support of his higher rating will be considered by the 
AMC/RO on remand.  


The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

As noted in the Introduction the Veteran claims that he is 
unable to work because of his service-connected PTSD as 
opposed to the severe physical injuries he suffered in 1989.  
He testified to that effect at his hearing in May 2007.  The 
Board remand of September 2007 requested a VA examination to 
assess the Veteran's disability status as related to his 
service-connected PTSD.  The Board also specifically 
requested that the examiner comment on the extent to which 
the Veteran's PTSD affected his occupational functioning, to 
include an opinion as to whether or not the Veteran is able 
to obtain and maintain substantially gainful employment 
solely as a result of symptoms of his PTSD.  

The Veteran was afforded an examination in March 2008.  The 
initial report noted that the wrong claims folder had been 
provided to the examiner.  The Veteran was given Axis I 
diagnoses of PTSD, prolonged with moderate symptoms, and 
probable dementia.  The examiner further commented that the 
Veteran had very significant social and occupational 
impairment but did not address the question presented by the 
Board.  The examiner did provide a Global Assessment of 
Functioning (GAF) score of 45, despite the statement that the 
PTSD symptoms were moderate.  Thus it is not clear if this 
score reflected only that level of impairment related to PTSD 
or included dementia.

An addendum to the above report was provided that noted a 
review of the claims folder.  However, the examiner still did 
not address the question of how the Veteran's PTSD affected 
his ability to obtain and maintain substantially gainful 
employment.  Another examination is required to obtain the 
requested opinion in this case.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board also noted in September 2007 that VA treatment 
records for the period from March 2002 to May 2007 reflected 
outpatient visits to the mental health clinic in August and 
October 2006.  The entries from those visits reflected a 
lower GAF of 42 than the 55 provided at the VA examination of 
August 2006.  However, the Veteran was also diagnosed with 
major depressive disorder (MDD), and grief regarding the 
death of his son in addition to his service-connected PTSD.  
It is not clear that the lower GAF score was the result of 
his PTSD as opposed to other, nonservice-connected diagnoses.  
Treatment records from all of 2007 show continued diagnoses 
of MDD and PTSD.  The entries also show GAF scores of 48 and 
50.  

The new examination can address the Veteran's overall status 
and possibly provide an opinion as to what symptomatology is 
related to the Veteran's service-connected PTSD as opposed to 
any other Axis I diagnosis.

In September 2007 the Board noted that the evidence of record 
demonstrated that the Veteran has been unemployed since 1989.  
He suffered severe physical injuries at that time.  The 
Veteran testified at his hearing that he believed his 
service-connected PTSD was the biggest problem he had in not 
seeking employment.  (Transcript p. 9).  The Board construed 
the Veteran's statement as a claim for a total disability 
evaluation based on individual unemployability (TDIU).  The 
issue was referred to the RO at the time of the prior Board 
remand as it had not been developed or certified on appeal.

In light of the evidence of record regarding the Veteran's 
unemployed status, his assertions that relate his 
unemployment to his service-connected PTSD, and his pending 
claim for an increased evaluation, the Board does have 
jurisdiction over the issue.  See VAOPGCPREC 6-96.  On 
remand, the issue of entitlement to a TDIU rating must be 
adjudicated upon completion of the other required 
development.

In that regard, the Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  If the Veteran's claim for a TDIU rating is 
denied, he must perfect an appeal of the denial separate from 
the issues relating to the disability evaluation for his 
service-connected PTSD.  He should be advised of that fact in 
the development of his claim.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since December 20, 
2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for a TDIU rating 
should be developed, to include providing 
the notice required under applicable laws 
and regulation.

2.  The RO should associate with the 
claims folder any VA treatment records 
pertaining to the Veteran that are dated 
from December 20, 2007, to the present.  

3.  The Veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be provided to the examiner 
and the examiner should review the claims 
folder as part of the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted.

The examiner is requested to identify and 
describe the symptomatology that is 
attributable to the Veteran's PTSD as 
opposed to any other psychiatric 
diagnosis.  This would include the 
identification of the GAF score that is 
attributable to the Veteran's service-
connected PTSD.  If the examiner is 
unable to disassociate the symptoms, such 
should be stated in the examination 
report with a rationale.  

The examiner is also requested to comment 
on the extent to which the Veteran's PTSD 
affects his occupational functioning, to 
include an opinion as to whether or not 
the Veteran is able to obtain and 
maintain substantially gainful employment 
solely as a result of symptoms of his 
PTSD.  The report of examination must 
include a complete rationale for all 
opinions expressed.

4.  Thereafter, the RO should re-
adjudicate the issues for higher 
evaluations for PTSD on appeal.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

5.  If the Veteran is denied entitlement 
to a TDIU rating and disagrees with such 
denial, he must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
and only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


